Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Ovanezian (Reg. No. 41,236) on April 23, 2021.
The application has been amended as follows: In the Claims: Claims 1, 9, and 14 have been amended.

1.	(Currently amended) A method, comprising:
determining, by a node of a blockchain system, that a notification is available for an application of a computing device, wherein the application is associated with a service platform and associated with the computing device;
updating, by the node of the blockchain system, a ledger of the blockchain system to indicate that the notification for the application is available, wherein the ledger further indicates a plurality of notifications for a plurality of applications associated with a plurality of service platforms and associated with a plurality of computing devices;

determining, by the node of the blockchain system, that the ledger indicates that the notification for the application is available; and
transmitting, by the node of the blockchain system to the computing device, a second message indicating that the notification is available to the computing device, wherein the computing device does not previously have permission to update the ledger.

9.	(Currently amended) A method, comprising:
checking, by a processing device, a ledger of a blockchain system to determine whether one or more notifications are available for one or more applications of a computing device, wherein the ledger further indicates a plurality of notifications for a plurality of applications associated with a plurality of service platforms and associated with a plurality of computing devices
transmitting a first message to a first service platform associated with a first application of the computing device to request a first notification in response to determining that the first notification is available for the first application; 
receiving the first notification from the first service platform;
determining that the ledger indicates that the first notification for the first application is available; and
transmitting a second message indicating that the first notification is available to the computing device, wherein the computing device does not previously have permission to update the ledger.

14.	(Currently amended) An apparatus comprising a node of a blockchain system, the apparatus comprising:
a memory to store data;
a processing device operatively coupled to the memory, the processing device to:
determine that a notification is available for an application of a computing device, wherein the application is associated with a service platform and associated with the computing device;
update a ledger of a blockchain system to indicate that the notification for the application is available, wherein the ledger further indicates a plurality of notifications for a plurality of applications associated with a plurality of service platforms and associated with a plurality of computing devices;
receive a first message from the computing device to determine whether one or more notifications for one or more applications of the computing device are available; 
determine that the ledger indicates that the notification for the application is available; and
transmit a second message to the computing device, the second message indicating that the notification is available, wherein the computing device does not previously have permission to update the ledger.
REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and a system for determining notification availability for an application of a computing device, comprising: determining by a blockchain system that one or more notifications are available for one or more applications of the computing device; updating a ledger of the blockchain system to indicate a plurality of notifications for a plurality of applications associated with a plurality of service platforms and associated with a plurality of computing devices; receiving a first message from the computing device to determine whether one or more notifications for one or more applications of the computing device are available; determining that the ledger indicates that the notification for the application is available; and transmitting a second message indicating that the notification is available to the computing device, wherein the computing device does not previously have permission to update the ledger at set forth in the specification and independent claims 1, 9, and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. 	Wang et al, U.S. Patent No. 10,365,922 B1. 
b. 	Curtis, U.S. Patent No. 10,157,078 B2. 
c. 	Kawahara, U.S. Patent Application Publication No. 2020/0220770 A1. 
d. 	Iwama et al, U.S. Patent Application Publication No. 2020/0110824 A1. 
e. 	Slinger et al, U.S. Patent Application Publication No. 2020/0026561 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose Telephone Number is
(571) 272-3979. The examiner can normally be reached on Monday-Friday from 7:00
AM to 3:30 PM. Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number (571) 273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamal Divecha, can be reached at (571) 272-5863.


/BHARAT BAROT/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        

April 23, 2021